NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



STEVEN REVERDES,                          )
                                          )
            Appellant,                    )
                                          )
v.                                        )      Case No. 2D19-57
                                          )
STATE OF FLORIDA,                         )
                                          )
            Appellee.                     )
                                          )

Opinion filed November 22, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pasco County; Kimberly Campbell, Judge.

Steven Reverdes, pro se.




PER CURIAM.


            Affirmed.


CASANUEVA, LaROSE, and ATKINSON, JJ., Concur.